DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/07/2022 has been entered.

Response to Amendment
Applicant's amendments/arguments filed on July 7, 2022 with respect to amended independent claim 1 have been fully considered. Based on Applicant's amendments, the 35 U.S.C. 103 Claim Rejections previously set in the Final Office Action mailed on 02/07/2022 have been withdrawn.

REASONS FOR ALLOWANCE
Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance.
The present invention is related to an apparatus comprising: a transceiver that communicates with a radio access network ("RAN") node using a first radio access technology ("RAT"); and a processor that registers with a first communication system via the RAN node; detects a trigger to perform radio access capability update for at least one RAT used for communication with the first communication system, said trigger comprising one of: a determination that a second RAT is used in parallel with the first RAT, a determination that the second RAT is used not in parallel with the first RAT, or a determination to use a service not supported by the first communication system; transitions the apparatus to an idle state; establishes a new connection; and sends a request to the first communication system when establishing the new connection, the request comprising a parameter that indicates that a particular User Equipment ("UE") radio access capability related to the first communication system is updated, the particular UE radio access capability being a capability to use a specific RAT, where the request comprises an indication to delete stored UE radio access capabilities in the network and retrieve new UE radio access capabilities.

Regarding amended independent claim 1, the closest prior art of Wang discloses a WTRU including a transceiver to communicate via multiple RANs and RATs, such as an EPC (4G) system (and 5G system) (Wang, [0042]-[0043], Fig. 1B, [0046]-[0050], [0064], [0120]). The WTRU is registered with the EPC system (and 5G system), where the WTRU includes a processor. The WTRU performs a PDU connection request to the 5G system for dual registration (Wang, [0102], [0113]). The interworking is performed when the WTRU moves to a different system, such as from 5G to EPC, and vice versa, which requires a change in the radio capability of the WTRU to change its radio communication technology used with the registered EPC system (Wang, Fig. 3, [0066], [0075]-[0076], [0080], [0120]). The WTRU performs an initial attachment over E-UTRAN or E-UTRAN/NR and then moves to Evolved E-UTRAN or 5G NR. The E-UTRAN or E-UTRAN/NR are different radio access technologies (RATs) than the Evolved E-UTRAN or 5G NR (Wang, [0042], [0044], [0066], [0075]). The WTRU switches between different RATs, which are managed by the 5G and EPC systems. The session is switched when the WTRU moves and is dual registered to the EPC system and 5G system at the time of inter-system change. Then, the WTRU transmits a PDN connection request (Wang, [0077], [0079]-[0080], [0120]). Also, the session is switched when the WTRU moves and is single registered at the time of inter-system change, where the dual registration or single registration is used during the move of a PDU session (Wang, Fig. 8, [0112]-[0114]).

Regarding amended independent claim 1, the closest prior art of Gholmieh discloses a UE in the RRC_IDLE mode determines to update its E-UTRAN capabilities (Gholmieh, Fig. 10, [0083]). The UE sends a TAU request to the MME upon handoff to the eNB 1004 (new connection), where the TAU request includes a flag that indicates that the request was made by the UE in order to update its capability information and an active flag that mandates that the MME performs step 1026. Next, in step 1012, the MME deletes the UE radio capability information stored for the UE, and in step 1026 the MME sends an initial context message, where the UE capability information is sent to the MME at step 1034 and the MME stores the new capability information of the UE at step 1036.

After careful consideration and search of the present claimed invention, the examiner finds the limitations of the claimed combination allowable over the prior art of record, when interpreted in accordance with the present specification description. More specifically, the cited prior arts, singly or in combination, fail to teach or disclose the following underlined claimed limitations “An apparatus comprising: 
a transceiver that communicates with a radio access network ("RAN") node using a first radio access technology ("RAT"); and 
a processor that registers with a first communication system via the RAN node; 
detects a trigger to perform radio access capability update for at least one RAT used for communication with the first communication system, said trigger comprising one of: a determination that a second RAT is used in parallel with the first RAT, a determination that the second RAT is used not in parallel with the first RAT, or a determination to use a service not supported by the first communication system; 
transitions the apparatus to an idle state; 
establishes a new connection; and 
sends a request to the first communication system when establishing the new connection, the request comprising a parameter that indicates that a particular User Equipment ("UE") radio access capability related to the first communication system is updated, the particular UE radio access capability being a capability to use a specific RAT, where the request comprises an indication to delete stored UE radio access capabilities in the network and retrieve new UE radio access capabilities” as recited in amended independent claim 1 when considering the claim as a whole. The same rationale applies to amended independent claim 21 disclosing similar features as amended independent claim 1, thus allowable over the prior art of record, when interpreted in accordance with the present specification description.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO H CASTANEYRA whose telephone number is (571)272-2486. The examiner can normally be reached M-F 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang bin Yao can be reached on 571-272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RICARDO H CASTANEYRA/Primary Examiner, Art Unit 2473